

113 S2915 IS: To designate the facility of the United States Postal Service located at 4000 Leap Road in Hilliard, Ohio, as the “Master Sergeant Shawn T. Hannon, Master Sergeant Jeffrey J. Rieck and Veterans Memorial Post Office Building”.
U.S. Senate
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2915IN THE SENATE OF THE UNITED STATESNovember 12, 2014Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 4000 Leap Road in
			 Hilliard, Ohio, as the Master Sergeant Shawn T. Hannon, Master Sergeant Jeffrey J. Rieck and Veterans Memorial Post Office
			 Building.1.Master Sergeant Shawn T. Hannon, Master Sergeant Jeffrey J. Rieck and Veterans Memorial Post Office
			 Building(a)DesignationThe facility of the United States Postal Service located at 4000 Leap Road in Hilliard, Ohio, shall
			 be known and designated as the Master Sergeant Shawn T. Hannon, Master Sergeant Jeffrey J. Rieck and Veterans Memorial Post Office
			 Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Master Sergeant Shawn T. Hannon, Master Sergeant Jeffrey J. Rieck and Veterans Memorial Post Office
			 Building.